Title: To Thomas Jefferson from John Bondfield, 19 April 1785
From: Bondfield, John
To: Jefferson, Thomas



Sir
Bordeaux, 19th. April 1785

I have to acknowledge the honor of your favors of 19th. Decr. and 10 Instt. I deferd replying sooner to your favor of the 19 Decr. hoping a change of weather would have admitted my forwarding the wine you Commissiond. Within this four Days the weather  is become moderate. I have in consequence forward[ed] to you four Cases containing thirty six Bottles each of our first Growth per the messagerie. I have also shipt on board the Brig fanny Capt. Smith, who will sail the 23 Inst. for Falmouth in Virginia recomended to the particular care of a Young Man who goes passenger in the said Brig to be forwarded to Mr. Eppes at his arrival four Cases of the said wine. I shall write Mr. Eppes by the said conveyance and inclose him a Bill of Loading for the same. Inclosed you have the Invoice for the said eight Cases for which I shall draw on you at my convenience.
I am much obliged to you for your information regarding Land Warrants. I propose to let mine lay dormant til occation serves either to sell or Improve.
There are two Vessels bound to Virginia that will sail in this week. We have not any other at present loading for the American States. It is probable some will offer in the month of May. If any I shall advise you.
The merchants at this and the other Sea Ports have used their utmost exertions to obtain the repeal of the Arret de Conceil that admits foreign Nations to resort to the french Islands under limitted restrictions. The minister to this has appear[ed] deaf to the representations and it is generally thought will support the Arret as favoring the plantations become to[o] Powerful to be longer retaind under Prohibitive restrictions. The last Cargoe arrived of Tobacco from Virginia sold at 15 livres. It is a good Price and will support the Cost and charges. With respect I have the Honor to be Sir Your most Obed Hum Ser,

John Bondfield

